 



Exhibit 10.1

AMENDMENT NUMBER 1
TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
     THIS AMENDMENT NUMBER 1, dated as of January 17, 2006 (the “Amendment”) to
the Third Amended and Restated Loan Agreement, dated as of August 1, 2005 (as
amended, modified, restated or supplemented from time to time as permitted
thereby, the “Loan Agreement”), is among CRONOS FINANCE (BERMUDA) LIMITED, a
company organized and existing under the laws of the Islands of Bermuda
(together with its successors and permitted assigns, the “Issuer”), FORTIS BANK
(NEDERLAND) N.V. (f/k/a MeesPierson N.V.), a Naamloze Vennootschap, as agent on
behalf of the Noteholders (in such capacity, the “Agent”) and itself, as a
Noteholder (the “Initial Noteholder”), and NIBC BANK N.V. (f/k/a NIB CAPITAL
BANK N.V.) (“NIB”), a Naamloze Vennootschap, and HOLLANDSCHE BANK-UNIE N.V.
(“HBU”), a Naamloze Vennootschap, each as a Noteholder (together with the
Initial Noteholder, the “Noteholders” and each a “Noteholder”).
W I T N E S S E T H:
          WHEREAS, the Issuer, the Agent and the Noteholders have previously
entered into the Loan Agreement;
          WHEREAS, the parties desire to amend the Loan Agreement in order to
modify certain provisions of the Loan Agreement;
          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Loan
Agreement.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Loan Agreement shall remain in full force and effect in accordance
with the terms and provisions thereof and is hereby ratified and confirmed by
the parties hereto.
          SECTION 3. Amendment to the Loan Agreement. Effective upon the
execution and delivery hereof,
          (a) Exhibit A to the Loan Agreement is hereby amended to read in its
entirety as Exhibit A attached to this Amendment.
          SECTION 4. Representations and Warranties. The Issuer hereby confirms
that each of the representations and warranties set forth in Article V of the
Loan Agreement are true and correct as of the date first written above with the
same effect as though each had been made as of such date, except to the extent
that any of such representations and warranties expressly relate to earlier
dates.
          SECTION 5. Effectiveness of Amendment.
          (a) This Amendment shall become effective as of the date first written
above.

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Loan Agreement, and (ii) each reference in the Loan
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Loan Agreement shall mean and be
a reference to the Loan Agreement as amended or modified hereby.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts (including by facsimile), each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement.
          SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 8. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND THE AGENT AND
THE ISSUER EACH HEREBY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE
PURPOSES OF ENFORCING THIS AMENDMENT, THE AGENT, EACH LENDER AND THE ISSUER EACH
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING. THE AGENT AND THE ISSUER HEREBY EACH IRREVOCABLY
APPOINTS AND DESIGNATES CT CORPORATION SYSTEM, HAVING AN ADDRESS AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT FOR THE
LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND THE AGENT AND THE ISSUER EACH AGREE THAT SERVICE OF
PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON
SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402, THE
AGENT AND THE ISSUER SHALL EACH MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH
AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THE LOAN AGREEMENT SHALL HAVE
BEEN PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE AGENT OR THE ISSUER,
AS THE CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT
SATISFACTORY TO THE AGENT AND SHALL PROMPTLY DELIVER TO THE AGENT EVIDENCE IN
WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          SECTION 9. No Novation. Notwithstanding that the Loan Agreement is
hereby amended by this Amendment as of the date hereof, nothing contained herein
shall be deemed to cause a novation or discharge of any existing indebtedness of
the Issuer under the Loan Agreement, or the security interest in the Collateral
created thereby.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first above written.

     
 
  CRONOS FINANCE (BERMUDA) LIMITED
 
   
 
  By:     /s/ DENNIS J. TIETZ
 
   
 
  Name: Dennis J. Tietz
 
  Title: Director

 



--------------------------------------------------------------------------------



 



Exhibit 10.1

              FORTIS BANK (NEDERLAND) N.V., as Agent and Noteholder
 
       
 
  By:   /s/ H.P. DE KOOL
 
       
 
  Name:   H.P. de Kool
 
  Title:   Senior Manager
 
       
 
  By:   /s/ P. R. G. ZAMAN
 
       
 
  Name:   P. R. G. Zaman
 
  Title:   Deputy Director

 



--------------------------------------------------------------------------------



 



Exhibit 10.1

              NIBC BANK N.V., as Noteholder
 
       
 
  By:   /s/ MAURICE L. WIJMANS
 
       
 
  Name:   Maurice L. Wijmans
 
  Title:   Associate Director
 
       
 
  By:   /s/ T.TH. VAN DER MAST
 
       
 
  Name:   T.TH. van der Mast
 
  Title:   Managing Director

 



--------------------------------------------------------------------------------



 



Exhibit 10.1

              HOLLANDSCHE BANK-UNIE N.V., as Noteholder
 
       
 
  By:   /s/ R.A.C. COENRAADTS
 
       
 
  Name:   R.A.C. Coenraadts
 
  Title:   Proxy
 
       
 
  By:   /s/ I.J. TROOST
 
       
 
  Name:   I.J. Troost
 
  Title:   Proxy

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT A
DEPRECIATION METHODS BY TYPE OF CONTAINER

1.   Refrigerated Containers

7.08% (Seven and eight hundredths percent) per annum, over 12 years, to a 15%
(Fifteen percent) residual value.

2.   Tanks, Rolltrailers & Flatracks

4.5% (Four and a half per cent) per annum, over 20 years, to 10% (Ten percent)
residual value.

3.   All Other Container Types

6% (Six percent) per annum, over 15 years, to a 10% (Ten percent) residual
value.

 